Citation Nr: 0206463	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-10 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than April 1, 1997, 
for a grant of service connection for a right lung middle 
lobe carcinoid due to herbicide agent (Agent Orange) 
exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from September 1967 to April 
1970, including Vietnam duty from September 1968 to April 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the New 
Orleans, Louisiana, Regional Office (RO), which granted 
service connection and assigned a 100 percent schedular 
evaluation for a right lung middle lobe carcinoid due to 
herbicide agent (Agent Orange) exposure, effective April 1, 
1997.  By an October 14, 1999 decision, the Board denied an 
earlier effective date for the grant of service connection 
for said disability.  

Subsequently, appellant appealed that October 14, 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  During the pendency of that appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)) became law.  By a subsequent 
Order, the Court vacated said Board decision and remanded the 
case for readjudication pursuant to the Veterans Claims 
Assistance Act of 2000.  

With respect to another procedural matter, appellant 
expressed timely disagreement with a May 2000 rating 
determination that proposed a reduction of an evaluation for 
right lung middle lobe carcinoid from 100 percent to 10 
percent and a May 2001 rating decision that reduced said 
evaluation, effective June 1, 2001.  However, since the RO 
has not issued a Statement of the Case on said rating 
reduction issue, said issue is not perfected and currently 
before the Board (See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001) and 38 C.F.R. §§ 19.26, 20.200, 20.302(b)) (2001).  
Accordingly, the right lung middle lobe carcinoid rating 
reduction issue will be addressed in the REMAND section 
below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Although appellant in recent written statements has raised 
additional issues, since they have not been formally 
adjudicated by the RO (and, therefore, the Board does not 
have jurisdiction over them), these additional issues are 
referred to the RO for appropriate development.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  Appellant did not submit any communication expressing an 
intent to apply for service connection for a respiratory 
disorder until an April 17, 1997 written statement dated and 
stamped as received by the RO on April 21, 1997.  
Accompanying that written statement were April 1-3, 1997 
private medical records which indicated that after a partial 
lobectomy was performed, a tissue pathologic diagnosis 
confirmed a right lung middle lobe carcinoid.  

3.  By a May 1997 rating decision, the RO granted service 
connection and assigned an effective date of April 1, 1997 
for a right lung middle lobe carcinoid due to herbicide agent 
(Agent Orange) exposure, with consideration of appellant's 
Vietnam service and service connection presumptive laws and 
regulations pertaining to herbicide agent exposure.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 1997 
for a grant of service connection for a right lung middle 
lobe carcinoid due to herbicide agent (Agent Orange) exposure 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1(p), 3.114(a), 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
and Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  Thus, since appellant's claim was obviously not final 
on November 9, 2000, since the Board's October 14, 1999 
decision was on appeal to the Court, it appears that Section 
3 of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be applicable 
here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  The 
evidentiary record includes service medical records and post-
service clinical records relied upon by the agency of 
original jurisdiction in rendering the May 1997 rating 
decision in question.  The relevant evidence includes 
relevant rating and Board decisions and other pertinent 
evidence for the period at issue prior to the April 1, 1997 
effective date assigned for an award of service connection 
for a right lung middle lobe carcinoid.  Appellant and his 
representative have also been provided detailed explanation 
of the pertinent evidence and applicable laws and regulations 
in a July 1998 Statement of the Case, the October 14, 1999 
Board decision now vacated by the Court, and legal documents 
in proceedings before the Court.  There is no indication that 
other relevant records exist that would indicate that an 
earlier effective date may be warranted.  Thus, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to the issue on appeal.

The appellant contends, in essence, that an earlier effective 
date for a grant of service connection for a right lung 
middle lobe carcinoid due to herbicide agent (Agent Orange) 
exposure is warranted.  It is asserted that the effective 
date should be either December 5, 1980, the date he initially 
filed a claim for Agent Orange residuals; April 9, 1991, the 
effective date of an Agent Orange Act of 1991; or April 9, 
1994, the effective date of amended Agent Orange guidelines.  

It is reiterated that the service records reflect that 
appellant served in Vietnam from September 1968 to April 
1970.  

On February 6, 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
a new section (§ 1116) establishing a scientific-evidence 
review process for the establishment of presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents.  38 U.S.C.A. § 1116 (West 1991).  

Effective June 9, 1994, the provisions of 38 C.F.R. 
§§ 3.307(a) and 3.309(e) were amended to allow presumptive 
service connection for respiratory cancer developing to the 
required degree within a certain time period after exposure 
to herbicides.  59 Fed. Reg. 29,724 (June 9, 1994).  In 
pertinent part, a veteran who had active service in Vietnam 
during the Vietnam Era and develops respiratory cancer 
(including cancer of the lung) shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6) (1994-
2001).  If a veteran was exposed to an herbicide agent during 
active service, and respiratory cancers (including cancer of 
the lung) are manifested to a degree of 10 percent within 30 
years after the herbicide agent exposure, said disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (1994-2001).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance...will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. 
§ 3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.

The provisions of 38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400(p) 
state:  Liberalizing laws and Department of Veterans Affairs 
issues.  See § 3.114.  The provisions of 38 C.F.R. § 3.114(a) 
state:  Where compensation...is awarded...pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award...shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  Where...compensation is 
awarded...pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims....  
(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  
(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  
(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a).  

The appellant's service medical records, including an April 
1970 service separation examination report, a May 1976 VA 
examination report, and 1980 private medical records do not 
contain any complaints, findings, or diagnoses pertaining to 
a chronic respiratory disorder/cancer.  Although a December 
5, 1980 written statement from appellant requested service 
connection for "disabilities arising from exposure to Agent 
Orange", he did not specifically allege any respiratory 
disorder.  Moreover, the record does not contain evidence of 
any respiratory disorder at that point in time.

A critical issue for resolution concerns establishing what 
date a claim for service connection for a respiratory 
disorder was initially filed with VA for effective date 
purposes.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
appellant in that case contended that the Board failed to 
address an "implicit" claim for secondary service 
connection.  The Court referred to prior decisions in which 
it had held that the Board was required to adjudicate all 
issues reasonably raised by a liberal reading of an 
appellant's substantive appeal (emphasis added), including 
documents and oral testimony.  However, "the Board is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.  See Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) (holding that the BVA 
is not required to do a [']prognostication['] but to review 
issues reasonably raised by the substantive appeal)."  
Brannon, at 12 Vet. App. 34.  

In Brannon, at 12 Vet. App. 34-35, the Court explained 
further that the appellant in that case argued that the Board 
failed to adjudicate a claim that was reasonably raised by 
the medical evidence of record.  The Court held that:

A claim "means a formal or informal 
communication in writing requesting a 
determination of entitlement, or 
evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1997) 
(emphasis added).  "Any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws 
administered by the Department of 
Veterans Affairs...may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)....  
Therefore, before a VARO or the BVA can 
adjudicate an original claim for 
benefits, the claimant must submit a 
written document identifying the benefit 
and expressing some intent to seek it....  

The mere presence of the medical evidence 
does not establish an intent on the part 
of the veteran to seek secondary service 
connection for the psychiatric condition.  
See, e.g., KL v. Brown, 5 Vet. App. 205, 
208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); cf.  38 C.F.R. 
§ 3.157(b) (1997) (permitting certain 
medical reports to be accepted as an 
"informal claim for increased benefits 
or an informal claim to reopen").  

Thus, contrary to appellant's contentions, a claim for 
service connection for a respiratory disorder was not filed 
with the VA by that December 5, 1980 written statement, since 
it did not evidence an intention to request service 
connection for a respiratory disorder.  Brannon, supra.  

Pursuant to a May 1981 Board remand, a July 1981 VA "Agent 
Orange" examination was conducted.  Clinically, appellant's 
lungs were unremarkable.  The examiner stated that there were 
no significant findings at this time as far as Agent Orange 
exposure was concerned.  In a September 1981 rating decision, 
the RO denied, in part, service connection for "residuals of 
Agent Orange exposure."  In a subsequent September 1981 
Substantive Appeal, appellant alleged that the "Agent 
Orange" examination was essentially inadequate and that that 
examination "failed to reveal that my general well being was 
affected by this exposure.  My general health has not been 
the same as it was before exposure."  Again, he did not 
specifically allege any respiratory disorder.  In a February 
1982 decision, the Board, in part, denied service connection 
for "residuals of exposure to defoliants", specifically 
finding that appellant did not have any "disabilities which 
may be associated with his exposure to defoliants during 
service."  In that decision, the Board discussed whether 
appellant's skin disorders were associated with chloracne.  
However, that Board decision did not specifically mention any 
respiratory disorder; and the evidentiary record at that time 
did not contain any claim or clinical findings pertaining to 
a respiratory disorder.  

In February 1994, the VA sent appellant a letter informing 
him of a recent 1993 scientific study concerning the health 
effects of herbicide exposure, including Agent Orange, during 
the Vietnam conflict; and advised him that since he had 
"previously filed a claim for compensation, we will review 
your records to determine if you are eligible for benefits."  
In a letter dated later that month, appellant requested the 
RO to "advise me [of] the status of my claim for 
disabilities caused by exposure to Agent Orange in Vietnam."  
Again, he did not specifically allege any respiratory 
disorder.  In an April 9, 1994 rating decision, the RO denied 
service connection for skin rash due to Agent Orange 
exposure; and although the RO sent him notice of that 
decision later that month, he did not express timely 
disagreement therewith.  Regardless, that rating 
decision/notice did not specifically refer to a respiratory 
disorder.  September 1995 correspondence from appellant to a 
Congressman and that congressman's written inquiry to VA also 
did not specifically refer to a respiratory disorder.  

Appellant did not submit any communication expressing an 
intent to apply for service connection for a respiratory 
disorder until an April 17, 1997 written statement dated and 
stamped as received by the RO on April 21, 1997.  
Accompanying that written statement were April 1-3, 1997 
private medical records, which indicated that after a partial 
lobectomy was performed, a tissue pathologic diagnosis 
confirmed a right lung middle lobe carcinoid.  Although an 
earlier March 17, 1997 "excuse slip" from a private 
physician stated that appellant was unable to work at that 
time due to a "medical condition", the medical condition 
was not specified.  

The provisions of 38 C.F.R. § 3.157(b) (2001) state, in 
pertinent part:

Once a formal claim for...compensation 
has been allowed..., receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen....(1) Report 
of examination or hospitalization by 
Department of Veterans Affairs....  The 
date of outpatient or hospital 
examination or date of admission to a 
VA...hospital will be accepted as the 
date of receipt of a claim....(2) 
Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician...and shows the reasonable 
probability of entitlement to 
benefits....

There is no document in the record that may reasonably be 
construed as an informal claim or pending claim within the 
year preceding the April 21, 1997 original claim for service 
connection for a respiratory disorder.  See 38 C.F.R. 
§§ 3.114(a), 3.155, 3.157.  Thus, since appellant did not 
submit any communication expressing an intent to apply for 
service connection for a respiratory disorder until an April 
17, 1997 written statement dated and stamped as received by 
the RO on April 21, 1997, an effective date earlier than that 
April 1, 1997 effective date assigned by the RO would not be 
warranted under applicable statutory and regulatory 
provisions.  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  

It should be added parenthetically that even with application 
of 38 C.F.R. § 3.114, an earlier effective date would not be 
warranted.  It is reiterated that in order to be entitled to 
retroactive benefits based on liberalizing legislation 
effective prior to the date of claim, the evidence must show 
that appellant met all eligibility criteria for the 
liberalizing benefit of entitlement to presumptive service 
connection for respiratory cancer on the effective date of 
the liberalizing law or VA issue, June 9, 1994.  The 
pertinent liberalizing regulatory changes that recognized 
that respiratory cancers may be presumptively service 
connected based on herbicide exposure do not apply to 
appellant, in part, since he did not have a "claim" for 
service connection for a respiratory cancer pending until 
April 21, 1997 (after the effective date of that pertinent 
liberalizing regulation); and, therefore, he does not come 
within the class of claimants who were the intended 
beneficiaries of that liberalizing regulation.  See VA O.G.C. 
Prec. Op. No. 5-94 (Feb. 18, 1994).  See also McCay v. Brown, 
106 F.3d 1577 (Fed. Cir. 1997).  In other words, the evidence 
would have to show that appellant had respiratory cancer from 
June 9, 1994, the effective date of the liberalizing 
regulation, until he filed his claim on April 21, 1997.  
Thus, there is no basis for assigning an effective date 
earlier than the one assigned in this case.

The Board has also considered whether appellant would be 
entitled to an earlier effective date under the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), 
and the specific guidance provided in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II"), and Nehmer v. United States Veterans Admin., 
No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class action 
order), which created an exception to the provisions 
governing the assignment of effective dates in certain cases.  
However, in the instant case, the Board finds that the 
effective date rules as set forth in Nehmer I and Nehmer II 
do not provide the basis for the assignment of an effective 
date earlier as the appellant is not a member of the class in 
Nehmer.  See Williams v. Principi, 15 Vet. App. 189 (2001) 
(the Nehmer stipulation only invalidates denials of claims 
which were denied on or after September 25, 1985, the 
effective date of now-invalidated 38 C.F.R. § 3.311a, and 
prior to the May 1989 date of Nehmer I court order).

Alternatively, even assuming arguendo that appellant's 1980 
claim for service connection for "residuals of exposure to 
defoliants" also included a claim for a respiratory disorder 
(even though no respiratory disorder was then medically 
documented or ascertainable) and assuming the February 1982 
Board decision, which denied service connection for 
"residuals of exposure to defoliants", also encompassed 
denial of a respiratory disorder (even though no respiratory 
disorder was then medically documented or ascertainable), 
then the February 1982 Board decision would be considered a 
final decision on that respiratory disorder service 
connection issue and may not be reopened, in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a), 20.1105 (2001); Manio; Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued any legal basis for attacking that 
final Board decision.  Thus, under the aforestated 
assumptions, an earlier effective date for service connection 
for "residuals of exposure to defoliants" to include a 
respiratory disorder could not be premised on the evidence of 
record at the time of said February 1982 Board.  Id.  

Assuming such facts for sake of argument, although a private 
medical record dated July 21, 1995 (assuming it was correctly 
dated which is questionable) stated that appellant had a 
right lung carcinoid for which he "is 100% service[-
]connected disability because of this", which suggests that 
right lung malignancy was factually ascertainable as of that 
July 21, 1995 date, an earlier effective date still would not 
be warranted.  The reason an effective date earlier than 
April 1, 1997 still would not be warranted is because that 
July 21, 1995 private medical record was not received by VA 
until June 1998 after the April 1997 date of claim/reopened 
claim and date of receipt of private medical records (which 
would be that June 1998 date) constitutes date of 
"informal" claim under 38 C.F.R. § 3.157(b)(2).  In other 
words, since appellant did not submit any communication 
expressing an intent to apply or reapply for service 
connection for a respiratory disorder until an April 17, 1997 
written statement dated and stamped as received by the RO on 
April 21, 1997, even if a right lung carcinoid was factually 
ascertainable as of July 21, 1995, the April 21, 1997 date of 
claim/reopened claim controls since it is later than that 
July 21, 1995 date entitlement arose.  See 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400(b)(2)(ii) (the effective date 
of an evaluation and award of compensation based on an 
original claim, a claim reopened after final 
disallowance...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later).  See also 38 
U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 38 C.F.R. 
§§ 3.1(r), 3.151, 3.400(q)(1)(ii) (2001) (the effective date 
of an award based on the receipt of new and material evidence 
in a claim reopened after final disallowance will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later).  

Parenthetically, it should be added that the RO determined 
that the effective date of the grant service connection for a 
right lung middle lobe carcinoid should be April 1, 1997, the 
date a tissue pathologic diagnosis confirmed a right lung 
middle lobe carcinoid, rather than the later April 21, 1997 
date of claim, to the obvious benefit of the appellant.  


ORDER

An effective date earlier than April 1, 1997 for service 
connection for a right lung middle lobe carcinoid due to 
herbicide agent (Agent Orange) exposure is denied.  



REMAND

It is reiterated that appellant expressed timely disagreement 
with a May 2000 rating determination that proposed a 
reduction of an evaluation for right lung middle lobe 
carcinoid from 100 percent to 10 percent and a May 2001 
rating decision that reduced said evaluation, effective June 
1, 2001.  However, since the RO has not issued a Statement of 
the Case on said rating reduction issue, said issue is not 
perfected and currently before the Board.  The appellate 
process however, is deemed to have been initiated.  See 
Manlincon, supra.

Accordingly, said rating reduction issue is REMANDED for the 
following:

The RO should issue a Statement of the 
Case on the right lung middle lobe 
carcinoid rating reduction issue.  In the 
event appellant wants to perfect an 
appeal on that issue, a timely 
Substantive Appeal would be required.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs 

the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

